           Case 1:20-cv-11889-MLW Document 61 Filed 02/18/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



  DR. SHIVA AYYADURAI,

                                  Plaintiff,

                             v.                              CIVIL ACTION
                                                             NO. 1:20-cv-11889-MLW
  WILLIAM FRANCIS GALVIN, in his official
  capacity as the Secretary of the Commonwealth
  of Massachusetts and his individual capacity,
  MICHELLE TASSINARI, in her individual
  capacity, DEBRA O’MALLEY, in her individual
  capacity, AMY COHEN, in her individual capacity,
  and NATIONAL ASSOCIATION OF STATE
  ELECTION DIRECTORS

                          Defendant.



OPPOSITION TO MOTION TO VACATE A STAY ORDER AND ISSUE A SUBPOENA
 BY DEFENDANTS WILLIAM FRANCIS GALVIN, MICHELLE TASSINARI, AND
                        DEBRA O’MALLEY

       Defendants William Francis Galvin, Michelle Tassinari, and Debra O’Malley hereby

submit this opposition to Plaintiff’s motion to partially lift the stay of discovery in this case so

that he may issue a third-party subpoena to Twitter, Inc. in a fruitless quest to obtain discovery to

support his risible theory that the Defendants cajoled Twitter into applying an algorithm to detect

any instance in which he uttered a certain word. Plaintiff’s motion should be denied for several

reasons.

       First, the Court should deny Plaintiff’s motion because he (once again) failed to comply

with his meet-and-confer obligations under Local Rule 7.1(a)(2). Despite repeated admonitions

from this Court, Plaintiff did not confer with counsel for Defendants before filing this motion.

                                                   1
         Case 1:20-cv-11889-MLW Document 61 Filed 02/18/21 Page 2 of 3




Although Plaintiff did contact Defendants’ counsel to confer with respect to his renewed motion

for a preliminary injunction [Docket No. 55], he did not raise the issue of lifting the stay of

discovery to issue a subpoena against a non-party during this conference; indeed, the certificate

filed with this motion confirms that Plaintiff only “conferred with Tassinari’s counsel regarding

this emergency motion for a hearing and injunction.” Plaintiff’s failure to abide by Local Rule

7.1(a)(2) justifies denial of this motion.

       Second, Plaintiff’s motion to partially lift the stay of discovery is both premature and

without basis. The parties agreed that discovery was inappropriate before motions to dismiss

could be resolved. This pause of discovery made sense because Defendants’ motions raised a

host of immunity-based defenses that would be vitiated if they were required to conduct

discovery at the outset. Plaintiff shows no valid reason why the Court should deviate from this

path, just wild speculation about what a third party may have done when Plaintiff repeatedly

violated its terms of use. Indeed, this motion underscores the factual flimsiness of Plaintiff’s

recent request to have this Court order that Twitter, a business that is not party to this action,

reinstate him. Plaintiff cannot file motions seeking extraordinary, unprecedented judicial relief

and then expect the Court to allow him to do discovery to support his irrational ideas without any

basis in fact to do so. The Court should not lend credence to Plaintiff’s ridiculous theories as to

why he was deplatformed by Twitter by permitting a fishing expedition involving a non-party,

particularly while Defendants’ motions to dismiss are pending.

        The Court should deny this motion to partially lift the stay of discovery so that he may

subpoena Twitter. It is time to put an end to Plaintiff’s conspiracy-fueled litigation tactics.




                                                  2
         Case 1:20-cv-11889-MLW Document 61 Filed 02/18/21 Page 3 of 3




                                             Respectfully submitted,

                                             Defendants,

                                             WILLIAM FRANCIS GALVIN, in his official and
                                             individual capacities, MICHELLE TASSINARI, in
                                             her individual capacity, and DEBRA O’MALLEY,
                                             in her individual capacity,

                                             By their attorneys,

                                             MAURA HEALEY
                                             ATTORNEY GENERAL

                                             /s/ Adam Hornstine
                                             Anne Sterman (BBO No. 650426)
                                             Adam Hornstine (BBO No. 666296)
                                             Assistant Attorneys General
                                             Office of the Attorney General
                                             One Ashburton Place
                                             Boston, MA 02108
                                             617-963-2048
                                             Anne.Sterman@mass.gov
                                             Adam.Hornstine@mass.gov

Date: February 18, 2021



                                  CERTIFICATE OF SERVICE

        I, Adam Hornstine, Assistant Attorney General, hereby certify that I have this day,
February 18, 2021, served the foregoing Memorandum, upon all parties, by electronically filing
to all ECF registered parties, and paper copies will be sent to those indicated as non-registered
ECF participants.

                                             /s/ Adam Hornstine
                                             Adam Hornstine




                                                3
